Citation Nr: 0023446	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to a disability rating in excess of 10 
percent for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 until 
his retirement in December 1977.

Service connection was granted for hypertension and gout by a 
June 1978 rating decision.  A 10 percent disability rating 
was assigned for the hypertension and a zero percent 
(noncompensable) rating was assigned for the gout, effective 
December 17, 1977.  The veteran's gout was subsequently 
assigned a 10 percent disability rating by an April 1988 
rating decision, effective January 27, 1988.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before a hearing officer at the RO in May 1999, a 
transcript of which is of record.  The veteran contended at 
his personal hearing that he had developed a kidney disorder 
secondary to his hypertension.  This issue is not currently 
before the Board and is referred to the RO for appropriate 
action.

The veteran's claim for an increased rating for the service-
connected gout is addressed in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  The medical evidence on file tends to show that it is 
plausible that the veteran currently has asbestosis due to 
in-service asbestos exposure.  

2.  The competent medical evidence does not show that the 
veteran's hypertension is manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
asbestosis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 
7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Asbestosis

A.  Factual Background 

In the November 1998 rating decision, the RO denied the 
veteran's claim of service connection for asbestosis due to 
asbestos exposure as not well grounded.  The RO found that 
there was no record of pulmonary condition (asbestosis) due 
to asbestos exposure showing a chronic disability subject to 
service connection.  

The veteran's lungs and chest were clinically evaluated as 
normal on service examinations conducted in August 1957, 
September 1963, September 1969, June 1973, and November 1977.  
On Reports of Medical History dated in March and June 1977, 
the veteran indicated that he had not experienced asthma, 
shortness of breath, pain or pressure in chest, or chronic 
cough.  The service medical records show that the veteran was 
placed on one year of limited duty from 1965 to 1966 due to a 
diagnosis of pulmonary coccidioidomycosis.  It is also noted 
that X-rays taken in 1965 had revealed a left mid-lung field 
infiltrate.  A July 1966 evaluation report found that this 
condition was quiescent, and the veteran was returned to full 
duty.  These records also show that the veteran was treated 
on various occasions for cold symptoms, including a sore 
throat and a cough.  However, these records show no diagnosis 
of asbestosis or any other chronic disability attributed to 
asbestos exposure during the veteran's period of active duty.

On an April 1978 VA medical examination, the veteran's 
respiratory system was noted to be mobile, and clear to 
percussion and auscultation.  Chest X-rays showed his lungs 
to be clear.

Various VA medical treatment records are on file which cover 
a period from December 1993 to April 1998.  Chest X-rays 
conducted in March 1995 revealed evidence of calcifications 
within the left hilum and within the left lower lung.  There 
was also evidence of scarring close to the left hemidiaphragm 
which was slightly elevated.  There was no evidence of acute 
disease.  Additionally, these records note a history of 
asbestos exposure on various occasions, including records 
dated in January 1994, July 1996, and December 1996.  
However, these records contain no competent medical diagnosis 
of asbestosis or any other chronic disability attributed to 
asbestos exposure.  

Also on file are private medical records from Kaiser 
Permanente which cover a period from January 1979 to April 
1996.  Among other things, these records show that the 
veteran was evaluated by a Dr. Gitlin in March 1984 for 
asbestos exposure while serving aboard ships in the military 
from 1957 to 1977.  He was also noted to have subsequent 
asbestos exposure while working at a shipyard for the federal 
government.  It was noted that the veteran reported that he 
had experienced a great deal of upper respiratory tract 
symptoms due to the constant exposure to irritants, 
pollutants, and fumes.  Further, it was noted that the 
veteran had no previous history of asthma, pneumonia, 
tuberculosis, hypersensitivity pneumonitis or hemoptysis.  On 
physical examination of the lungs, Dr. Gitlin noted that 
there was adequate inspiratory effort.  Dr. Gitlin also noted 
that there was an end-expiratory wheeze bilaterally, with no 
rales or rhonchi appreciated.  Various pulmonary function 
tests were also performed.  Following examination of the 
veteran, Dr. Gitlin noted the veteran's reported 
symptomatology, and stated that the veteran fit the criteria 
of chronic bronchitis established by the American Respiratory 
Association.  It was also noted that the veteran had had 
numerous upper respiratory tract infections as indicated by 
the burning, upper airways irritation, tracheobronchitis, 
pharyngeal irritation, and other evidence of irritation from 
the fumes and pollutants to which he was exposed.  Further, 
it was noted that the veteran had documented wheezing, 
bronchoplasm, noted on physical examination and confirmed by 
pulmonary function testing.  Dr. Gitlin stated that he felt 
the veteran had developed asbestosis lung disease as a result 
of his workplace exposure during the past 27 years.  Dr. 
Gitlin also opined that approximately 75 percent of the 
veteran's occupational lung disease was due to his asbestos 
exposure during service, while the remaining 25 percent was 
due to his post-service employment.

The Kaiser Permanente records show that the veteran 
subsequently underwent a new pulmonary function consultation 
in June 1984 by a Dr. Aelony.  Dr. Aelony noted that the 
veteran was being evaluated for a third opinion with regard 
to possible asbestosis.  It was further noted that the 
veteran was reportedly evaluated for asbestosis at UCLA, the 
results of which were unknown, and by Dr. Gitlin in March 
1984, the results of which had been reviewed.  Following 
examination of the veteran, Dr. Aelony's diagnostic 
impressions included positive tuberculin test, with no 
evidence of active pulmonary disease; a stable granulomatous 
lesion in the left upper lobe, possibly due to old 
coccidioidomycosis by history; thickened pleural strip, 
bilaterally, presumably due to body "habitus" and unrelated 
to asbestos exposure; heavy exposure to asbestos by history; 
no evidence of obstructive airway disease on the present 
examination; no evidence of restrictive pulmonary disease on 
present examination; and that the veteran could have 
pulmonary interstitial parenchymal asbestosis, but that there 
was no evidence of that on the available data.  It was also 
noted that Dr. Aelony tried to explain these conclusions to 
the veteran, and that one could not predict the future with 
this disease.  Dr. Aelony emphasized that there was no 
evidence of either malignancy or asbestosis on the available 
data.  It was noted that local studies had indicated that 
patients with the kind of exposures the veteran had with data 
similar to what he had, and with a non-smoking history, that 
the most frequent problems related to obesity, 
deconditioning, and cardiovascular disease and hypertension.  
Dr. Aelony recommended that the veteran focus on these 
problems, and reduce his weight.

The veteran underwent a VA physical examination in September 
1998.  At this examination, it was noted that the veteran 
presented with asbestosis with an unknown onset date, and a 
diagnosis date of 1978 by X-rays without relation to an 
injury.  However, the veteran reported that he had been 
exposed to asbestos for twenty-four years.  Further, he 
walked very slowing and could hardly catch his breath due to 
the asbestosis, after going up stairs or walking for short 
distances.  He also reported that he had experienced a fever 
for several years, and night sweats for many years.  
Additionally, he reported that he had lost weight during the 
past year, having gone from 183 to 174.  He also reported 
that his treating physician had recently prescribed 
diuretics.  The veteran reported that he had trouble sleeping 
due to snoring.  However, he denied hemoptysis.  Also, he 
reported that he coughed up yellow phlegm all the time.  

On examination of the veteran's lungs, the examiner stated 
that the auscultatory findings were equal and within normal 
limits.  It was noted that the veteran did not use accessory 
muscles while breathing.  Further, there was no evidence of 
wheezing, rhonchi or crackles on examination.  Additionally, 
the examiner noted that pulmonary function test revealed pre-
bronchodilator with FEC 2.48 and predicted 3.61; post-
bronchodilator 2.43; FEV1 pre - 2.11, post - 2.08, and 
predicted - 2.88, with flow rate of 85 percent pre and 86 
percent post-bronchodilator.  The interpretation was mild 
restriction.  Chest X-rays showed no abnormality demonstrated 
in heart or lungs.  Arteriosclerotic change was noted in the 
aorta.  

Based on the foregoing, the examiner diagnosed, among other 
things, asbestosis.  Further, the examiner emphasized that 
the objective factors on the examination revealed 
radiographic findings, normal auscultatory findings of the 
lungs and findings on the pulmonary function tests.  The 
examiner also emphasized that the examination did not reveal 
evidence of pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale or congestive heart failure.  
Additionally, there was no evidence of chronic pulmonary 
thromboembolism, respiratory failure, dyspnea with minimal 
exertion or restriction of chest excursion.  

At the May 1999 personal hearing, the veteran testified that 
he was exposed to asbestos while working about ships during 
his period of active duty, and described the circumstances 
thereof.  He testified that he was first diagnosed with 
asbestosis at the VA medical facility in Long Beach in the 
late 1970s/early 1980s.  The veteran described his asbestosis 
symptoms as including a cough, trouble climbing stairs, and 
shortness of breath.  He testified that he coughed every day, 
and that sometimes he would cough so hard that he would 
vomit.

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

C.  Analysis

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for asbestosis is well 
grounded in that the claim is plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a).

The veteran's account of asbestos exposure during service is 
presumed credible for the purpose of determining whether his 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
September 1998 VA physical examination contains a current 
diagnosis of asbestosis.  Further, the Board finds that the 
medical records, including the March 1984 report from Dr. 
Gitlin, indicate that it is possible that the veteran's 
current pulmonary problems are due to in-service asbestos 
exposure.  This is sufficient to satisfy the medical nexus 
requirement.  See Tirpak, 2 Vet. App. at 611; Kandik v. Brown 
, 9 Vet. App. 434, 439 (1996) (a well-grounded claim need not 
be conclusive but only possible in order to meet the burden 
established in the statute); see also Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000).  Thus, the claim is well 
grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
asbestosis does not end with the finding that the case is 
well grounded.  In determining that the veteran's claim is 
well grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.  The requested development is set forth in the REMAND 
section herein.

II.  Increased Rating for Hypertension

A.  Factual Background

The service medical records show that the veteran was treated 
for hypertension while on active duty.  On his November 1977 
separation examination, his blood pressure was noted to be 
120/84 (systolic/diastolic).  On the contemporaneous Report 
of Medical History, it was noted that the veteran's 
hypertension was controlled with medication.

At the April 1978 VA medical examination, it was indicated 
that the veteran continued to take medication for his 
hypertension.  On examination, his heart was found to be 
regular, with good sounds and no murmurs.  Peripheral pulses 
were found to be normal.  Blood pressure readings were as 
follows: 130/90 (sitting), 120/100 (recumbent), and 134/90 
(standing).  

In the June 1978 rating decision, service connection was 
granted for hypertension.  A 10 percent disability rating was 
assigned, effective December 17, 1977.

Private medical records were subsequently added to the file 
from Kaiser Permanente which cover a period from January 1979 
to December 1987.  These records show treatment for 
hypertension, gout, and diabetes on various occasions.

In an April 1988 rating decision, the RO confirmed and 
continued the 10 percent disability rating for the veteran's 
hypertension.  The RO found that the private medical records 
showed that the veteran's hypertension was under fair 
control, and that diastolic readings were 100 or lower.  In 
April 1998, the veteran requested that his hypertension and 
gout be re-evaluated.

As noted above, VA medical records are on file which cover a 
period from December 1993 to April 1998.  These records show 
that the veteran was treated for his hypertension on various 
occasions, for which he was prescribed medication.  Also, 
these records contain various blood pressure readings, 
including the following: 158/80 in December 1993; 170/84 and 
125/78 in January 1994; 148/84 in March 1995; 148/74 and 
148/80 in August 1995; 167/83 in November 1995; 168/82 and 
140/70 in April 1996; 150/74 in July 1996; 134/70 in December 
1996; 154/76 in July 1997; 170/82 and 159/89 in March 1998; 
190/87 (supine blood pressure), 163/81 (standing blood 
pressure), and 120/70 in April 1998.

Additional private medical records were obtained from Kaiser 
Permanente which cover a period from June 1979 to April 1996.  
These records also show that the veteran was treated for his 
hypertension on various occasions.  However, these records do 
not show that the veteran's hypertension was manifest by 
diastolic pressure predominantly 110 or more, or the systolic 
pressure predominantly 200 or more.  All of the systolic 
readings were under 200, and most of the diastolic readings 
were under 100.

At the September 1998 VA physical examination, the veteran's 
blood pressure was noted to be 140/80 sitting, and 148/80 
while standing.  Examination of the heart revealed regular 
rate and rhythm.  The apex beat was at the fifth or sixth 
intercostal space.  The heart sounds were found to be normal 
S1 and S2 without evidence of S3 or S4.  Also, it was noted 
that there was evidence of a systolic ejection murmur grade 
I/IV at the left sternal border without radiation.  On 
diagnostic testing, it was noted that electrocardiogram 
showed normal sinus rhythm at 76 beats per minute, a left 
axis deviation, non-specific interventricular conduction 
delay and non-specific ST-T wave changes.  Chest X-ray had no 
abnormality demonstrated in the heart or lungs.  
Arteriosclerotic change was noted in the aorta.  Based on the 
foregoing, the examiner's diagnoses included hypertension, 
controlled on current therapy.

At the May 1999 personal hearing, the veteran testified that 
he had been treated for his hypertension since 1974.  He 
testified that he had never been hospitalized.  Also, he 
testified that his blood pressure medication had been doubled 
about three months prior to the hearing.  Specifically, he 
had been prescribed about 100-120 mg of verapamil, but was 
now taking 240 mg twice a day.  He further testified that he 
experienced occasional dizziness because of his hypertension.  
On inquiry, the veteran testified that he did not utilize 
nitroglycerin, and that he did not get pain in his 
chest/angina.

At his personal hearing, the veteran also submitted a copy of 
a blood pressure log he had kept from April 16, 1999, to May 
26, 1999.  This log shows blood pressure readings for each 
day during this period, once in the morning and once in the 
evening.  The systolic readings range from 164 to 178, while 
the diastolic readings range from 80 to 92.  

The veteran also submitted additional, unspecified medical 
records dated from February to May 1999.  It is noted that 
these records primarily pertain to the veteran's diabetes and 
kidney problems, and make no pertinent findings regarding the 
current severity of his hypertension.

B.  Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability (38 C.F.R. 
§ 4.2); resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant (38 C.F.R. § 4.3); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating (38 C.F.R. § 4.7); and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity (38 C.F.R. § 4.10).  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's hypertension is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101.  
It is noted that the current criteria was made effective 
January 12, 1998.  62 Fed. Reg. 65,219 (Dec. 11, 1997). 

Under the current criteria of Diagnostic Code 7101, a 10 
percent disability rating is warranted when the diastolic 
pressure is predominantly 100 or more; the systolic pressure 
is predominantly 160 or more; or the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent disability rating is warranted 
when the diastolic pressure is predominantly 110 or more, or 
the systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more, with moderately severe symptoms.  
A 60 percent rating is warranted where diastolic pressure is 
130 or more with severe symptoms.  Note 1 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note 2 states: Evaluate 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104 (1999).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

C.  Analysis

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for an increased evaluation for his 
hypertension is well grounded.  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Here, 
VA has accorded the veteran an examination in relation to 
this claim, and there does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a disability 
rating in excess of 10 percent for his hypertension.  A 
review of the medical records on file, including the 
September 1998 VA medical examination, does not show that the 
veteran's hypertension is manifest by diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The veteran's claim of entitlement to service connection for 
asbestosis is well grounded.  To this extent only, the appeal 
is granted.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.


REMAND 

In regard to the claim for service connection for asbestosis, 
the Board notes that the diagnosis of asbestosis made by the 
September 1998 VA examiner appears to be contrary to the 
objective findings made on the examination itself.  
Specifically, the objective medical findings do not appear to 
indicate that the veteran has a chronic pulmonary disorder.  
Furthermore, it does not appear that the examiner reviewed 
the veteran's claims folder in conjunction with this 
examination.  Thus, the Board is of the opinion that this 
examination is insufficient to confirm whether the veteran 
currently has a chronic disability attributable to his in-
service asbestos exposure.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board concludes that a remand is necessary with regard to 
this claim.

As an additional matter, the Board notes that the veteran 
testified at his personal hearing that he was first diagnosed 
with asbestosis in the late 1970s/early 1980s at the VA 
medical facility in Long Beach.  However, no records are on 
file from this VA facility for that period.  Pursuant to Bell 
v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive possession of those records, and the failure of 
the RO or the Board to consider any such records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  See VAOPGCPREC 12-95.  In circumstances 
such as these, the Board will not speculate as to the 
probative value, if any, of VA medical records not on file.  
Consequently, the Board concludes that even if a new 
examination were not required, a remand would still be 
necessary in order to obtain these records.

In regard to the claim for an increased rating for gout, the 
service medical records show that the veteran was diagnosed 
with gout of the right metatarsophalangeal joint in April 
1959.  It was noted that this disability did not exist prior 
to the veteran's entry into service, and that it was not due 
to misconduct.  

On the April 1978 VA medical examination, it was noted that 
the veteran had a history of gout, but that no affected 
joints were found on examination of the musculoskeletal 
system.  Overall diagnoses included gout by history.

In the June 1978 rating decision, service connection was 
granted for gout, evaluated as noncompensable.  In the April 
1988 rating decision, a 10 percent was assigned for the 
veteran's gout, effective January 27, 1988.  Among other 
things, the RO noted that the private medical records showed 
that the veteran was on Allopurinol for his gout, and still 
had occasional flare-ups.  In April 1998, the veteran 
requested re-evaluation of his gout.

Both the VA medical treatment records, and the private 
medical records from Kaiser Permanente, show that the veteran 
was treated for gout on various occasions, as well as 
degenerative joint disease of both knees.  However, it is not 
clear from these records whether the bilateral knee problems 
were related to the service-connected gout.  For example, the 
veteran's gout and knee problems are often listed as separate 
conditions.

At the September 1998 VA medical examination, it was noted, 
among other things, that the veteran presented with gout in 
both knees.  The veteran reported that he had pain in both 
knees, particularly on the right, he could not walk straight 
without the assistance of a cane, and he could not climb 
stairs. 

On physical examination, the examiner found that the 
veteran's posture was normal.  However, the veteran had an 
abnormal, antalgic gait favoring the right.  The examiner 
also noted that the veteran required a brace on the right 
knee, as well as a cane for assistance with ambulating due to 
right knee pain.  The veteran had limited function with 
standing and walking on the right lower extremity.  There was 
evidence of abnormal movement, significant crepitus on the 
bilateral knees, right more than the left.  The veteran had 
limited range of motion in both knees with pain.  The 
examiner noted that both the drawer and McMurray tests were 
negative bilaterally.  It was also noted that the range of 
motion of the affected joints was additionally limited by 
pain, fatigue, weakness, lack of endurance following repeated 
use with pain having the major impact on function.  
Additionally, the examiner found that the veteran did not 
have any constitutional signs such as anemia, weight loss, 
fever, or skin disorder.  

The examiner noted that X-rays of the left knee revealed 
degenerative hypertrophic spurring present at the femoral and 
tibial condyles, the anterior femur and tibia, and the 
posterior tibia and patella.  It was also stated that the 
medial knee joint compartment was narrow.  X-rays of the 
right knee revealed degenerative hypertrophic spurring 
present at the tibial condyles and the lateral femoral 
condyle.  The left knee joint space was noted to be slightly 
narrow.  The overall diagnostic impression for both knees was 
that of degenerative arthritis.

Based on the foregoing, the examiner's diagnoses included 
gout of both knees and degenerative arthritis bilateral 
knees.  Further, the examiner emphasized that objective 
factors on examination included radiographic findings, a 
significantly decreased range of motion of the bilateral 
knees, as well as an abnormal gait.  Subjective factors 
included pain in the bilateral knees.

At the May 1999 personal hearing, the veteran testified that 
he took medication for his gout, and that if he stopped 
taking his medication it would cause a flare-up.  He also 
testified that he last had a flare-up about a year prior to 
the hearing.  At the most, he had experienced 2 flare-ups in 
a year with his right foot.  Further, he testified that the 
gout primarily affected his right leg.  It was also contended 
that the gout had spread into his right and left knees, which 
required him to wear knee braces and use a cane.  The veteran 
testified that his doctors had indicated that his knee 
problems may or may not be related to his gout.  He testified 
that VA was his primary health care provider, but that he 
also received treatment at Kaiser Permanente on occasion.  

Gout is evaluated under the rating code for rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Code 5017 (1999).  For chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion or ankylosis, the disability is rated under the 
appropriate Diagnostic Codes for the specific joints 
involved.  The ratings for the active process of rheumatoid 
arthritis will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation 
will be assigned.  38 C.F.R. § 4.71a, Code 5002 (1999).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II (1999).

It does not appear that the physician who conducted the 
September 1998 VA examination reviewed the veteran's claims 
folder in conjunction with this examination.  Moreover, the 
Board notes that the veteran was initially diagnosed with 
gout in the right metatarsophalangeal joint only.  Further, 
it is not clear from the other medical records on file 
whether the veteran's bilateral knee problems are related to 
his gout.  As noted above, these records appear to diagnose 
separate conditions of gout and degenerative joint disease of 
the knees.  Thus, the Board is of the opinion that another 
examination and medical opinion is necessary in order to 
resolve this issue.

The Board also finds that even if it were clear that the 
veteran had gout in both knees, the September 1998 VA 
examination is inadequate to evaluate the current severity of 
the disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1997), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") pointed out that in 
evaluating disabilities of the musculoskeletal system the 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40 and 4.45.  Those regulations, 
in part, require consideration of limitation of movement, 
weakened movement, excess fatigability, incoordination, and 
pain, due exclusively to the service-connected disability.  A 
VA examination report must provide detailed information -- 
not only with regard to any functional loss, but any 
limitation of function due to pain, weakness, fatigability, 
and incoordination.  Pain on use and movement of the joint 
affected during flare-ups should also be discussed in order 
to permit an equitable evaluation of the veteran's claim.  
See DeLuca at 206.  As mentioned above, the September 1998 
examiner noted that the veteran's range of motion of the 
affected joints was additionally limited by pain, fatigue, 
weakness, lack of endurance following repeated use with pain 
having the major impact on function.  However, it is not 
clear from the examination report the extent of the 
additional impairment caused by the pain; the examiner did 
not proffer an opinion as to the severity of the additional 
impairment caused by the veteran's pain.  Therefore, the 
Board finds that the September 1998 VA examination does not 
satisfy the requirements of DeLuca, and, thus, another 
examination is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
pulmonary problems, particularly 
asbestosis, and his gout.  After securing 
the necessary release, the RO should 
obtain those records not already on file.  
Even if the veteran does not respond, the 
RO should follow-up on the veteran's 
account of treatment at the Long Beach VA 
medical facility, including his assertion 
that he was diagnosed with asbestosis by 
that facility in the late 1970s/early 
1980s.

2.  Thereafter, the RO should arrange for 
the veteran to have a VA examination to 
determine the current nature and etiology 
of his reported pulmonary problems.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner must express 
an opinion as to whether it is as likely 
as not that the veteran has asbestosis or 
any other chronic pulmonary disorder that 
is related to his account of asbestos 
exposure during service.  Additionally, 
for any chronic pulmonary disorder(s) 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is as likely as not that the current 
disorder is related to the veteran's in-
service diagnosis of pulmonary 
coccidioidomycosis.

3.  The RO should also arrange for the 
veteran to have a VA examination to 
determine the current nature and severity 
of the residuals of his gout.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must make a 
determination as to whether the veteran 
has gout in his knees, and/or whether it 
is as likely as not that the veteran's 
bilateral knee problems are due to his 
gout.  Additionally, it is imperative 
that the examiner comment on the 
functional limitations of the gout caused 
by the veteran's pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issues on appeal in light of any additional 
evidence added to the file.  If the benefits requested on 
appeal are not granted to the veteran's satisfaction, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

 

